COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00252-CR
                             NO. 02-14-00253-CR


VIKRAM S. CHAUHAN                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
              TRIAL COURT NOS. 1248464D, 1248466D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Vikram S. Chauhan was convicted by a jury of two counts of

aggravated robbery. Appellant argues that the trial court erroneously allowed

Appellant to be tried in violation of the Interstate Agreement on Detainers Act

(IADA). We affirm.



      1
      See Tex. R. App. P. 47.4.
                                Background Facts

      On September 8, 2011, Appellant was indicted on two counts of

aggravated robbery with a deadly weapon committed on July 7, 2011.               On

November 14, 2011, while out on bond, Appellant robbed a bank.              He was

convicted of the bank robbery in federal district court and sentenced to sixty-six

months’ confinement in federal prison.

      On February 7, 2013, Appellant received notice that Tarrant County had

lodged a detainer on him for the two aggravated robbery charges. Between

July 1, 2013, and December 27, 2013, Appellant filed five pro se motions seeking

dismissal of the charges. The State claimed that all five motions were defective

and inadequate to invoke the IADA.           On March 20, 2014, Appellant was

transferred from federal prison to the Tarrant County jail.

      A jury trial was held on Appellant’s aggravated robbery cases in

June 2014.    The jury found Appellant guilty of both counts and assessed

punishment at twenty years’ confinement on each count.               The trial court

sentenced Appellant accordingly and ordered the sentences to run concurrently.

Appellant filed a motion for new trial arguing that he was tried in violation of the

IADA. The trial court denied the motion, and this appeal followed.

                                     The IADA

      The IADA is a congressionally-sanctioned compact between the federal

government and the states.      See Alabama v. Bozeman, 533 U.S. 146, 148,

121 S. Ct. 2079, 2082 (2001) (citing 18 U.S.C. app. § 2). It creates uniform and


                                         2
cooperative procedures to be used for lodging and executing a detainer when

one state seeks to obtain temporary custody of and prosecute a prisoner in

another state or federal facility. Id. Texas adopted the IADA in code of criminal

procedure article 51.14. See Tex. Code Crim. Proc. Ann. art. 51.14 (West 2006);

State v. Votta, 299 S.W.3d 130, 134–35 (Tex. Crim. App. 2009).

      When an IADA-party state has an untried indictment, information, or

complaint against the prisoner, it files a detainer with the institution in the state

that is holding the prisoner. Votta, 299 S.W.3d at 135. The prison is required to

promptly inform the prisoner that a detainer has been filed against him and that

he has the right to request final disposition of the charges. Tex. Code Crim.

Proc. Ann. art. 51.14 art. III(c); Votta, 299 S.W.3d at 135. The prisoner, in order

to invoke the IADA, “shall have cause[] to be delivered to the prosecuting officer

and the appropriate court of the prosecuting office’s jurisdiction written notice of

the place of his imprisonment and his request for a final disposition to be made of

the indictment, information, or complaint.”    Tex. Code Crim. Proc. art. 51.14,

art. III(a). The prisoner’s written request must also be accompanied by

      a certificate of the appropriate official having custody of the prisoner,
      stating the term of commitment under which the prisoner is being
      held, the time already served, the time remaining to be served on the
      sentence, the amount of good time earned, the time of parole
      eligibility of the prisoner, and any decision of the state parole agency
      relating to the prisoner.

Id.




                                         3
       “The prisoner bears the burden of demonstrating compliance with the

procedural requirements of article III.” Walker v. State, 201 S.W.3d 841, 846

(Tex. App.—Waco 2006, pet. ref’d) (citations omitted). Once the prisoner meets

the requirements under Article III(a), then the prisoner must be brought to trial in

the receiving state within 180 days from the date on which the prosecuting officer

and the appropriate court receives the written request for a final disposition,

unless a continuance is granted under the IADA. Id.; Votta, 299 S.W.3d at 135.

If the prisoner is not brought to trial within 180 days, the trial court must dismiss

the indictment with prejudice. Tex. Code Crim. Proc. Ann. art. 51.14, art. III(d);

Votta, 299 S.W.3d at 135.

                                  Appellant’s motions

       In Appellant’s first point, he argues that he was tried in violation of article III

of the IADA. As discussed above, Appellant must properly request a final and

speedy disposition under the IADA for the act’s requirements to apply. We must

therefore determine whether Appellant’s motions meet the statutory requirements

necessary to invoke the IADA.

       Under the IADA, Appellant is first required to request a final disposition of

his indictments before he requests dismissal of the indictments. Tex. Code Crim.

Proc. art. 51.14, art. III(a).   Appellant’s third motion is the only motion that uses




                                            4
the term “final disposition.” 2   But Appellant’s third motion, despite the title

including a “request for disposition of indictments,” does not actually request a

final disposition of the indictments.    The motion states, “[Appellant] is now

imprisoned in the Federal Correctional Institution . . . , and pursuant to the

detainer lodged against [him] . . . . , that a request for final disposition shall be

made to the above referenced . . . causes against [him].” [Emphasis added.]

Appellant goes on to claim that the 180-day period in which the State was

required to bring him to trial had already passed, that he had filed a “Motion to

Dismiss for violations of the Speedy Trial Act,” and that “[w]hen the Petitioner’s

right to a speedy trial has been violated, dismissal is ‘the only possible remedy.’”

[Citations omitted.]    The prayer of Appellant’s third motion likewise only

requested the dismissal of his indictments. Appellant’s third motion therefore did

not request a “final disposition” of the indictments as required by the IADA, but a

dismissal based on the State’s alleged failure to comply with the IADA deadline.

See Votta, 299 S.W.3d at 137 (“Appellee’s motion to dismiss the charges was

not proper notice to the district court of his request for disposition.”). Absent a

proper request for a final disposition, the IADA time period had not begun to run,

and dismissal was not mandated. See id.




      2
      Both parties agreed during oral argument that Appellant’s third motion
was the most relevant in determining whether Appellant’s filings were statutorily
adequate to invoke the IADA.


                                         5
      Furthermore, none of Appellant’s filings were accompanied by the

statutorily required certification from the prison warden of the prison in which he

was serving his federal sentence. A request for dismissal of the indictments

must include the required documentation to sufficiently invoke the IADA.

See State v. Chesnut, 424 S.W.3d 213, 218 (Tex. App.—Texarkana 2014, no

pet.) (holding that a prisoner complies with his obligations under the IADA when

he mails a “proper request for final disposition along with all the required

documentation”) (emphasis added); Lara v. State, 909 S.W.2d 615, 617–18 (Tex.

App.—Fort Worth 1995, pet ref’d) (holding that appellant’s proper request for

disposition alone, unaccompanied by a certificate from the official having custody

of him, was insufficient to invoke the IADA). Even viewing all five of Appellant’s

pro se filings together, the motions are still inadequate to invoke the IADA.

Because Appellant’s motions did not invoke the IADA, the 180-day period did not

start, and Appellant was not tried in violation of the IADA.            We overrule

Appellant’s first point.

                           Ineffective assistance of counsel

      In his second point, Appellant argues that his trial counsel rendered

ineffective assistance by not moving to dismiss the underlying charges for the

alleged violation of the IADA. Appellant’s second point of error is based solely on

the first point of error, and he acknowledged in oral argument that if the first point

of error is overruled, then no grounds exist to support the second point of error.




                                          6
Because we have overruled Appellant’s first point, we overrule Appellant’s

second point.

                                   Conclusion

      Having overruled Appellant’s points, we affirm the trial court’s judgments.


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2015




                                        7